DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant on February 25th, 2020 replacement Drawings which will be referred to regarding Objections to the Drawings made (and associated Objections to the Specification)

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged [US Provisional Application 62/926,423 filed on October 26th, 2019].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11th, 2021 was filed before the mailing date of the First Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “5008” and “442” [Specification Paragraph 94].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” and “Yes” [Figure 5].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 3 appears to have material which should be labelled as “Prior Art” in view of Specification Paragraph 11 referring to elements of Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multi-channel image” [Claims 6, 15, and 20] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraph 20 lines 12 – 13, the for example section appears to have incomplete questions, missing a “?” [line 15] and lacking capitalization in “is” [line 12].
b) In Paragraph 61 last line, the last bullet point ends in two periods.
Appropriate correction is required.

The use of the term “Bluetooth” [Paragraph 43], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 2, 6 – 8, 10, 13, 15 – 16, and 18 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9,10, and 15 – 17 of co-pending US Application No. 16/866,865 (published as US PG PUB 2021/0237761 A1).
Note: In the interest of brevity the Examiner does not cite identical / similar claim limitations in the analysis.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Application 16/866,865
Claims from the US PG PUB
Claim 1) A method comprising:

receiving a first object detection associated with a first sensor type and a second object detection associated with a second sensor type, the first object detection and the second object detection identifying an object in an environment surrounding an autonomous vehicle;

receiving a track associated with the object, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object;

inputting the first object detection, the second object detection, and at least part of the track into a machine-learning (ML) model;

receiving, from the ML model, a data structure comprising a region of interest, object classification, and a pose associated with the object, the pose indicating at least one of a position or a yaw associated with the object;

[See the end of the claims for analysis of the velocities as obvious variants of the claimed positions.]

determining an updated track associated with the object based at least in part on the data structure, the updated track comprising at least a portion of the track, a current position, and at least one of the region of interest or the yaw associated with the object; and

controlling the autonomous vehicle based at least in part on the updated track.

[One of ordinary skill in the art would readily recognize the claimed “velocities” renders obvious the use of position / pose / angular information as position (linear or angular) of the object where the positions are integrals of velocities and further claim 2 of the ‘865 Application renders obvious the use of position information / output from the ML model as in the pending claim.]
Claim 1) A method comprising:

receiving a first object detection associated with a first sensor type and a second object detection associated with a second sensor type, the first object detection and the second object detection identifying an object in an environment surrounding an autonomous vehicle;

receiving a track associated with the object, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object;

inputting the first object detection, the second object detection, and at least part of the track into a machine-learning (ML) model;

receiving, from the ML model, a region of interest associated with the object and a plurality of velocities associated with the object, a velocity of the plurality of velocities associated with a portion of the object;

determining, based at least in part on the plurality of velocities, an estimated velocity and an estimated yaw rate associated with the object;

determining an updated track associated with the object based at least in part on the region of interest, the updated track comprising at least a portion of the track and at least one of the estimated velocity or the estimated yaw rate; and

controlling the autonomous vehicle based at least in part on the updated track.

Claim 2) The method of claim 1, further comprising receiving, from the ML model, at least one of: an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a current position of the object, or an acceleration associated with the object.
Claim 2) The method of claim 1, wherein the data structure additionally comprises at least one of an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a yaw rate, a velocity associated with the object, or an acceleration associated with the object.
Claim 2) The method of claim 1, further comprising receiving, from the ML model, at least one of: an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a current position of the object, or an acceleration associated with the object.
Claim 6) The method of claim 1, wherein inputting the first object detection, the second object detection, and at least part of the track comprises: generating a multi-channel image based at least in part on the first object detection, the second object detection, and at least part of the track; and inputting the multi-channel image to the ML model.
Claim 5) The method of claim 1, wherein inputting the first object detection, the second object detection, and at least part of the track comprises: generating a multi-channel image based at least in part on the first object detection, the second object detection, and at least part of the track; and inputting the multi-channel image to the ML model.
Claim 7) A system comprising:

one or more processors; and

a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising:

receiving a first output and a second output; 

[One of ordinary skill in the art recognizes the objects detected in the ‘865 claims as obvious variants of the outputs in the pending claim.]


receiving a track associated with an object in an environment, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object;


inputting the first output, the second output, and at least part of the track into a machine-learning (ML) model;

receiving, from the ML model, a data structure comprising a region of interest, object classification, and a pose associated with the object, the pose indicating at least one of a position or a yaw associated with the object; and





determining an updated track associated with the object based at least in part on the data structure, the updated track comprising at least a portion of the track, a current position, and at least one of the region of interest or the yaw associated with the object.

[One of ordinary skill in the art would readily recognize the claimed “velocities” renders obvious the use of position / pose / angular information as position (linear or angular) of the object where the positions are integrals of velocities and further claim 9 of the ‘865 Application renders obvious the use of position information / output from the ML model as in the pending claim.]
Claim 8) A system comprising:

one or more processors; and

a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising:

receiving a first object detection associated with a first sensor type and a second object detection associated with a second sensor type, the first object detection and the second object detection identifying an object in an environment surrounding an autonomous vehicle;

receiving a track associated with the object, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object;



inputting the first object detection, the second object detection, and at least part of the track into a machine-learning (ML) model;

receiving, from the ML model, a region of interest associated with the object and a plurality of velocities associated with the object, a velocity of the plurality of velocities associated with a portion of the object;

determining, based at least in part on the plurality of velocities, an estimated velocity and an estimated yaw rate associated with the object;

determining an updated track associated with the object based at least in part on the region of interest, the updated track comprising at least a portion of the track and at least one of the estimated velocity or the estimated yaw rate; and controlling the autonomous vehicle based at least in part on the updated track.

Claim 9) The system of claim 8, wherein the operations further comprise receiving, from the ML model, at least one of: an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a current position of the object, or an acceleration associated with the object
Claim 8) The system of claim 7, wherein the operations further comprise

controlling an autonomous vehicle based at least in part on the updated track.
Claim 8) [Relevant portion only]


controlling the autonomous vehicle based at least in part on the updated track.
Claim 10) The system of claim 7, wherein the data structure additionally comprises at least one of


an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a yaw rate, a velocity associated with the object, or an acceleration associated with the object.

[The stationary / dynamic indication and the top-down segmentation at least are rendered obvious by the ‘865 claim 9.]
Claim 9) The system of claim 8, wherein the operations further comprise receiving, from the ML model, at least one of:

an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a current position of the object, or an acceleration associated with the object
Claim 13) The system of claim 7, wherein at least one of the first output or the second output

comprises at least one of:

a representation of the environment from a top-down perspective;

an indication that a portion of the environment is occupied;

a representation of an occluded portion of the environment;

a region of interest associated with the object;

a classification associated with the object;

a sensor data segmentation;

a three-dimensional discretized representation of sensor data;

a yaw associated with the object;

a yaw rate associated with the object;

a ground height estimation;

a set of extents associated with the object;

a velocity associated with the object; or

an acceleration associated with the object.

[One of ordinary still in the art would readily recognize the ‘865 object detection and measurements (see claim 13 too) render obvious the yaw, yaw rate, velocity, and acceleration information of the object.
Claim 8) [Relevant portions only]

receiving a first object detection associated with a first sensor type and a second object detection associated with a second sensor type, the first object detection and the second object detection identifying an object in an environment surrounding an autonomous vehicle;

receiving a track associated with the object, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object;

Claim 13) The system of claim 8, wherein at least one of the first object detection or the second object detection comprises at least one of: a representation of the environment from a top-down perspective; an indication of a classification, location, region occupied by, or state of an object; a velocity, acceleration, yaw, or yaw rate associated with the object; a sensor data segmentation; or a representation of an occluded portion of the environment.

Claim 9) The system of claim 8, wherein the operations further comprise receiving, from the ML model, at least one of: an indication that the object is stationary or dynamic, a top-down segmentation of the environment, a current position of the object, or an acceleration associated with the object

Claim 15) The system of claim 7, wherein inputting the first output, the second output, and at least part of the track comprises


generating a multi-channel image based at least in part on the first output, the second output, and at least part of the track.
Claim 10) The system of claim 8, wherein inputting the first object detection, the second object detection, and at least part of the track comprises:

generating a multi-channel image based at least in part on the first object detection, the second object detection, and at least part of the track; and inputting the multi-channel image to the ML model.
Claim 16) See claim 7 which is the apparatus performing the steps of the claimed program.
Claim 15) See claim 8 which is the apparatus performing the steps of the claimed program.

Claim 16) See claim 9 which is the apparatus performing the steps of the claimed program.
Claim 18) See claim 10 which is the apparatus performing the steps of the claimed program.
Claim 16) See claim 9 which is the apparatus performing the steps of the claimed program.
Claim 19) See claim 13 which is the apparatus performing the steps of the claimed program.
Claim 16) See claim 9 which is the apparatus performing the steps of the claimed program.

See also claim 13 which lists apparatus steps, but would be obvious to one of ordinary skill in the art to implement as a program as in claim 19.
Claim 20) See claim 15 which is the apparatus performing the steps of the claimed program.
Claim 17) See claim 10 which is the apparatus performing the steps of the claimed program.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the obvious variants in the ‘865 data outputs the ML determines and manipulations needed (e.g. integrating or taking a derivative) as implied in dependent claims to have angular positions and linear translational variables as well.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claim 1, the claim recites “receiving a track”, but is unclear how the “receiving” should be accomplished since the disclosure shows the machine learning feedback is the path information among other factors since the machine learning is to generate the track.  No other components or elements are recited to perform the step raising Essential Steps Indefinite issues.
Regarding claims 7 and 16, see claim 1 for similar reasoning as the method performed by the apparatus of claim 7 and the program of claim 16 which recite the same feature and thus are similarly Objected.
Regarding claims 2 – 6, 8 – 15, and 17 – 20, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 1, the claim recites “”the updated track comprising at least a position of the track” appears to lack antecedent Basis and raises vague and Indefinite issues as being circularly defined where the input is part of the output suggesting no prediction / computation was performed.
Regarding claims 7 and 16, see claim 1 for similar reasoning as the method performed by the apparatus of claim 7 and the program of claim 16 which recite the same feature and thus are similarly Objected.
Regarding claims 2 – 6, 8 – 15, and 17 – 20, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 7, the claimed “first output” and “second output” appears to have Indefinite metes and bounds.  Further, the claimed “an object” appears to lack Essential Steps rendering the claim vague and Indefinite on how the “object” is detected or indefinite or what structures are used (e.g. sensors).
Regarding claims 8 – 15, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 6, the claim recites a “multi-channel image”, but does not recite any steps or processing beyond the three inputs for allegedly form the image, thus the “generating” limitation appears to have no patentable weight as not further limitation its respective independent claim.
Regarding claims 15 and 20, see claim 1 for similar reasoning as the method performed by the apparatus of claim 7 and the program of claim 16 which recite the same feature and thus are similarly Objected.

Regarding claim 14, the claim duplicates the “wherein the first prior …” feature in the second limitation which appears to be intended to have antecedent basis with the second prior environment recited earlier in the claim limitation.  Further, no second perception model is claimed thus rendering obvious the duplication / re-use of perception pipelines.

Regarding claim 4 the claimed “initial estimate” appears to have Indefinite metes and bounds as no properties / features about the object are recited in the claim to be estimated.  Further, the claims does not appear to be further limiting from the independent claim as no meaningful limitation is recited.
Regarding claims 9 and 17, see claim 4 for similar reasoning as the method performed by the apparatus of claim 9 and the program of claim 17 which recite the same feature and thus are similarly Objected.

Regarding claims 11 and 14, the claimed “pipeline” appears to have Indefinite metes and bounds as no properties / features about the processing is claimed (e.g. any algorithm suffices in meeting the limitation).
Regarding claim 13, the claimed “extents” while defined in the Specification in the exemplary lacks clear metes and bounds to the claim.  The broadest reasonable interpretation of the term includes edges with regards to prior art.

Regarding claims 3 and 12, the claims recite a “degree of alignment” which appears to be a term of degree as the Specification has no assessment or method to compute such a value and how to utilize the value to make assessments.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 4 – 11, and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lou, et al. (US PG PUB 2019/0147372 A1 referred to as “Lou” throughout), and further in view of Imai, et al (US PG PUB 2019/0317499 A1 referred to as “Imai” throughout).

	Regarding claim 1, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
receiving a first object detection associated with a first sensor type and a second object detection associated with a second sensor type, the first object detection and the second object detection identifying an object in an environment surrounding an autonomous vehicle [Lou Figures 1 – 4 (Figure 4 has various objects detected and see at least reference characters 108 (vehicle), 112, 114, 116 (sensors and processing), 122, 124, and 130 (perception engine for sensor input)) as well as Paragraphs 23 (sensor (e.g. LIDAR) and camera outputs), 43 (top down perspective of sensors and the use of optical cameras of the surrounding environment), 76 – 84 (sensors capturing data about the vehicle’s environment where in at least Paragraph 75 the vehicle has an autonomous embodiment), and 114];
receiving a track associated with the object, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object [Lou Figures 1, 4, 7 (see at least reference character 708), 29 – 33 (previous objects tracked by position / path followed), 57 – 61 (previously traveled paths for objects determined to input to a machine learning system), 69 (predicted / previous path of an object), 84 – 88 (predicting paths of objects), 94 (bounding box of object an obvious variant of a region of interest), 123 (predicted paths including object locations over time and motion / velocity), and 181 – 182 (backpropagation feeding back current information for next iteration / to update); Further one of ordinary skill in the art understands at least in view of Figure 4 as well as Paragraphs 52, 64, and 125 the objects render obvious the claimed “region of interest”];
inputting the first object detection, the second object detection, and at least part of the track into a machine-learning (ML) model [Lou Figures 2 – 8 (See machine learning / neural network of at least Figures 2 and 5 and at least reference character 706) and 10 – 11 as well as Paragraphs 47 – 52 (forming inputs with objects detected and predicted paths as input to the machine learning), 95, 108 – 117 (tensors with track and object information as well as time) where Imai Paragraph 44 at least suggests combining various imaging inputs];
receiving, from the ML model, a data structure comprising a region of interest, object classification, and a pose associated with the object, the pose indicating at least one of a position or a yaw associated with the object [Luo Figures 2 – 6 as well as Paragraphs 33 – 35 (classifier data from the machine learning model renders obvious output data structure), 86 (state data of object has pose / heading information with position and is updated by machine learning), 101 – 106 (classifier output includes objects that change location / position (obvious variation of the claimed “pose” to include rotation variables of Imai in at least Paragraphs 38 – 41) as well as classifying objects), 108 – 116 (object classification and confidence assessment where object’s headings are also determined (which includes yaw / pose information in combination with position)), and 181 – 182 (backpropagation feeding back current information for next iteration / to update); Imai Figures 1 – 6 (where vehicles are part of the surrounding environment such as in Figures 11, 12, 14, and 16 (subfigures included)) as well as Paragraphs 38 – 41 (yaw rate of objects an input / output from the machine learning rending obvious yaw as part of a heading) and 126 – 127 (AI using object information to control parameters)];
determining an updated track associated with the object based at least in part on the data structure, the updated track comprising at least a portion of the track, a current position, and at least one of the region of interest or the yaw associated with the object [See previous limitation (object information including ROI consideration and heading including yaw of the object in the data structure) and additionally Lou Figures 7 – 8 (see at least reference characters 708 and 710) and 10 – 12 as well as Paragraphs 94 – 98 (bounding boxes determined with the track / at time instances including the future for each object rendering obvious the ROI features claimed), 104 – 106, 111 – 116 (prediction of paths with ROIs, heading, and positions form current time and beyond rendering obvious “current position” as part of the output with heading / yaw information) 123 – 128 (predicted paths of objects render obvious the claims updated track to one of ordinary skill in the art with location information and classifies the object), 142 (output including previous path traveled information), and 181 – 182 (learning / feedback of machine learning / NN / CNN); Imai Figures 1 – 6 (where vehicles are part of the surrounding environment such as in Figures 11, 12, 14, and 16 (subfigures included)) as well as Paragraphs 38 – 41 (yaw rate of objects an input / output from the machine learning rending obvious yaw as part of a heading) and 126 – 127 (AI using object information to control parameters)]; and
controlling the autonomous vehicle based at least in part on the updated track [Lou Figure 1 (see at least reference character 128, 134, and 138) as well as Paragraphs 86 – 89 (control signals sent to a vehicle based on object tracks) to be modified in view of Imai Figures 1, 7, 13, 15, and 17 – 18 as well as Paragraphs 41 – 46 (vehicle control examples to be done autonomously), 73 – 79 (controlling vehicle to perform maneuvers), 117 – 119 (updated track for vehicle control considered), and 133 – 134].
	The motivation to combine Imai with Lou is to combine features in the same / related field of invention of automatic vehicle control with steering and speed controls using information from outside the vehicle [Imai Paragraphs 1 and 7 – 8] in order to improve the ability to update and improve vehicle operation with additional information to process with machine learning [Imai Paragraphs 9 – 10 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	This is the motivation to combine Lou and Imai which will be used throughout the Rejection.

Regarding claim 2, see claim 10 which is the apparatus performing the steps / operations of the claimed method.
	Regarding claim 4, see claim 9 which is the apparatus performing the steps / operations of the claimed method.
	Regarding claim 5, see claim 14 which is the apparatus performing the steps / operations of the claimed method.  Further, see claims 1 and 7 regarding the obviousness of the claimed output as an object detected by a sensor and learning taught by Lou in at least Paragraphs 118 – 122 (e.g. back propagation) which feeds back previous input data and Paragraphs 114 – 120 for inputs over multiple time intervals (iterative / repeatable use of the machine learning model).
	Regarding claim 6, see claim 15 which is the apparatus performing the steps / operations of the claimed method.  Further, see claim 14 “inputting” and claim 1 “inputting” limitations for citations taking the various components as input to the machine learning model.

Regarding claim 7, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
one or more processors [Lou Figures 1 and 12 as well as Paragraphs 76 – 78 (processor implementations to process data), 169 – 170 and 175 – 182 (processors and memories used to implement the machine learning system)]; and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations [Lou Figures 1 and 12 as well as Paragraphs 76 – 78 (processor implementations to process data), 169 – 170 and 175 – 182 (processors and memories used to implement the machine learning system)] comprising:
receiving a first output and a second output [See claim 1 “receiving a first object […] and a second object …” limitation for citations as the method performed by the claimed apparatus where the objects detected by sensors render obvious the claimed “output”];
receiving a track associated with an object in an environment, the track identifying at least one of an estimated previous position of the object, a previous region of interest, or a previous velocity of the object [See claim 1 “receiving a track associated …” limitation for citations as the method performed by the claimed apparatus];
inputting the first output, the second output, and at least part of the track into a machine-learning (ML) model [See claim 1 “inputting the first object …” limitation for citations as the method performed by the claimed apparatus where the objects detected by sensors render obvious the claimed “output”];
receiving, from the ML model, a data structure comprising a region of interest, object classification, and a pose associated with the object, the pose indicating at least one of a position or a yaw associated with the object [See claim 1 “receiving, from the ML model …” limitation for citations as the method performed by the claimed apparatus]; and
determining an updated track associated with the object based at least in part on the data structure, the updated track comprising at least a portion of the track, a current position, and at least one of the region of interest or the yaw associated with the object [See claim 1 “determining an updated track …” limitation for citations as the method performed by the claimed apparatus].
	See claim 1 for the motivation to combine Lou and Imai since similar subject matter is cited by the method of claim 1 performed by the claimed apparatus.

Regarding claim 8, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
	controlling an autonomous vehicle based at least in part on the updated track [See claim 1 “controlling the autonomous vehicle …” limitation for citations as the method performed by the claimed apparatus].
	See claim 7 for the motivation to combine Lou and Imai.

Regarding claim 9, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
	wherein the first output comprises an initial estimate associated with the object and the data structure comprises a refined estimate associated with the object [Lou Figures 2 – 8 (see at least reference characters 708, 710, 808, 810, and 812) as well as Paragraphs 86, 101 -106 (changes / updates to object state information), 108 – 116 (state data input for machine learning includes estimated data about an object including previous data to rendering obvious the “initial estimate” feature claimed and is updated by machine learning rendering obvious the “refined” estimate claimed), and 181 – 182 (backpropagation to render obvious the “refined” feature claimed as the mechanism for the machine learning to occur)].
	See claim 7 for the motivation to combine Lou and Imai.

Regarding claim 10, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  
	The Examiner notes the claim only requires “at least one of”, thus not all limitations may be cited as they are not required in the interest of brevity, but does not necessarily mean the cited references do not teach the options of the particular limitations.  The combination teaches
wherein the data structure additionally comprises at least one of an indication that the object is stationary or dynamic [Imai Paragraph 42 (stationary or dynamic / moving objects identifies by the machine learning)], a top-down segmentation of the environment [Lou Paragraphs 24, 43, and 117 (input taken from a top down perspective and processed as such and processed as such) and Imai Paragraph 44 to output such image data], a yaw rate [Imai Paragraphs 38 – 41], a velocity associated with the object [See next option for citations], or an acceleration associated with the object [Luo Figures 2 – 6 as well as Paragraphs 33 – 35 (classifier data from the machine learning model renders obvious output data structure), 74 – 77, 86 (state data of object has pose / heading information with position and is updated by machine learning), 101 – 106 (classifier output includes objects that change location / position (obvious variation of the claimed “pose” to include rotation variables of Imai in at least Paragraphs 38 – 41) as well as classifying objects), 108 – 116 (object classification and confidence assessment where object’s headings, velocity, and accelerations are also determined (which includes yaw / pose information in combination with position)), and 181 – 182 (backpropagation feeding back current information for next iteration / to update); Imai Figures 1 – 6 (where vehicles are part of the surrounding environment such as in Figures 11, 12, 14, and 16 (subfigures included)) as well as Paragraphs 38 – 41 (yaw rate of objects an input / output from the machine learning rending obvious yaw as part of a heading) and Paragraphs 67 – 72 (velocity / accelerations of surrounding objects identified)].
	See claim 7 for the motivation to combine Lou and Imai.

	Regarding claim 11, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
the first output is an output of a first perception pipeline [Lou Figures 1 – 4 (Figure 4 has various objects detected and see at least reference characters 108 (vehicle), 112, 114, 116 (sensors and processing), 122, 124, and 130 (perception engine for sensor input)) as well as Paragraphs 23 (sensor (e.g. LIDAR) or camera outputs), 43 (top down perspective of sensors and the use of optical cameras of the surrounding environment), 60 and 67 (perception engine with parallel implementation – an obvious variant of pipeline implementations), 76 – 86 (sensors capturing data about the vehicle’s environment where in with a perception system to analyze / generate state information regarding an object), 114, 179 and 187 (parallel architectures combinable / modified thus rendering obvious pipeline usage)];
the second output is an output of a second perception pipeline [Lou Figures 1 – 4 (Figure 4 has various objects detected and see at least reference characters 108 (vehicle), 112, 114, 116 (sensors and processing), 122, 124, and 130 (perception engine for sensor input)) as well as Paragraphs 23 (sensor (e.g. LIDAR) or camera outputs), 43 (top down perspective of sensors and the use of optical cameras of the surrounding environment), 60 and 67 (perception engine with parallel implementation – an obvious variant of pipeline implementations), 76 – 86 (sensors capturing data about the vehicle’s environment where in with a perception system to analysis / generate state information regarding an object), 114, 179 and 187 (parallel architectures combinable / modified thus rendering obvious pipeline usage)];
a third output indicates that a portion of the environment associated with the first output and the second output is unoccupied [Lou Figures 2 – 7 (See machine learning / neural network of at least Figures 2 and 5 and at least reference character 706 and Figure 3 at least determines occupied / unoccupied portions of the environment) and 10 – 11 as well as Paragraphs 45 – 52 (forming inputs with objects detected and predicted paths as input to the machine learning identifying where objects are not occupying space in the environment), 95 – 101 (determining occupied spaces or not of objects in the environment to use as input to machine learning), 108 – 119 (tensors with track and object information as well as time with occupancy information), and 122]; and
the third output is provided as input to the ML model in addition to the first output and the second output [Lou Figures 2 – 7 (See machine learning / neural network of at least Figures 2 and 5 and at least reference character 706) and 10 – 11 as well as Paragraphs 45 – 52 (forming inputs with objects detected and predicted paths as input to the machine learning identifying where objects occupying space in the environment), 95 – 101 (determining occupied spaces or not of objects in the environment to use as input to machine learning), 108 – 119 (tensors with track and object information as well as time with occupancy information), and 122 where Imai Paragraph 44 at least suggests combining various imaging inputs].
	See claim 7 for the motivation to combine Lou and Imai.

Regarding claim 13, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  
	The Examiner notes the claim only requires “at least one of”, thus not all limitations may be cited as they are not required in the interest of brevity, but does not necessarily mean the cited references do not teach the options of the particular limitations.  The combination teaches
wherein at least one of the first output or the second output [See claim 7 for the same / similar limitation for citations] comprises at least one of:
a representation of the environment from a top-down perspective [Lou Paragraphs 24, 43, and 117 (input taken from a top down perspective and processed as such and processed as such)];
an indication that a portion of the environment is occupied [Lou Figures 2 – 7 (See machine learning / neural network of at least Figures 2 and 5 and at least reference character 706 and Figure 3 at least determines occupied / unoccupied portions of the environment) as well as Paragraphs 45 – 52 (forming inputs with objects detected and predicted paths as input to the machine learning identifying where objects are occupying space in the environment), 95 – 101 (determining occupied spaces of objects in the environment to use as input to machine learning), 108 – 119 (tensors with track and object information as well as time with occupancy information), and 122];
a representation of an occluded portion of the environment [Lou Figure 9 as well as Paragraphs 58 and 143 – 144];
a region of interest associated with the object [See at least claim 1 or 7 for discussion of ROIs with objects taught by Lou and Imai];
a classification associated with the object [See claim 1 or 7 for citations associated with “object classification” for citations];
a sensor data segmentation [See claims 1 or 7 for the first and second output (claim 7) / object sensed by sensors (claim 1)];
a three-dimensional discretized representation of sensor data [Lou Figures 4 and 9 – 11 as well as Paragraphs 37 – 38, 42, 52 (3D / voxels representation of objects), 95 – 101 (voxel generation), 111 – 118 (3D imaging / object location with voxels as the discretized representation), and 154; Imai Paragraph 42];
a yaw associated with the object [See claim 1 or 7 for citations associated with “yaw” for citations];
a yaw rate associated with the object [See claim 1 or 7 for citations associated with “yaw rate” for citations];
a ground height estimation [Lou Figure 4 as well as Paragraphs 41, 45, and 99 – 104 (heights taken as input to the neural network)];
a set of extents associated with the object [Lou Figure 4 as well as Paragraphs 104 – 106 (edge detection)];
a velocity associated with the object [See claim 1, 7, or 10 for citations associated with “velocity” for citations]; or
an acceleration associated with the object [See claim 1, 7, or 10 for citations associated with “velocity” for citations].
	See claim 7 for the motivation to combine Lou and Imai.

Regarding claim 14, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
receiving a first prior environment representation associated with a time previous to a time at which the first output was generated, wherein the first prior environment representation is associated with a first perception pipeline [Lou Figures 1 – 4 (Figure 4 has various objects detected in an environment and see at least reference characters 108 (vehicle), 112, 114, 116 (sensors and processing), 122, 124, and 130 (perception engine for sensor input)) and 7 (see at least reference character 702) as well as Paragraphs 23 (sensor (e.g. LIDAR) or camera outputs), 41 – 44 (imaging the surrounding environment at one or more time intervals to the current time), 57 – 61 and 67 (perception engine with parallel implementation with data over multiple time intervals – an obvious variant of pipeline implementations), 76 – 86 (sensors capturing data about the vehicle’s environment where in with a perception system), 95 – 101 (first and second time intervals to generate an environment with objects as input for machine learning), 114 – 120 (environment computed over multiple time periods with multiple sensor input), 179 and 187 (parallel architectures combinable / modified thus rendering obvious pipeline usage)];
receiving a second prior environment representation associated with a time previous to a time at which the second output was generated, wherein the first prior environment representation is associated with a first perception pipeline [Lou Figures 1 – 4 (Figure 4 has various objects detected in an environment and see at least reference characters 108 (vehicle), 112, 114, 116 (sensors and processing), 122, 124, and 130 (perception engine for sensor input)) and 7 (see at least reference character 702) as well as Paragraphs 23 (sensor (e.g. LIDAR) or camera outputs), 41 – 44 (imaging the surrounding environment at one or more time intervals to the current time), 57 – 61 and 67 (perception engine with parallel implementation with data over multiple time intervals – an obvious variant of pipeline implementations), 76 – 86 (sensors capturing data about the vehicle’s environment where in with a perception system), 95 – 101 (first and second time intervals to generate an environment with objects as input for machine learning), 114 – 120 (environment computed over multiple time periods with multiple sensor input), 179 and 187 (parallel architectures combinable / modified thus rendering obvious pipeline usage)]; and
inputting the first prior environment representation and the second prior environment representation to the ML model in addition to the first output, the second output, and the track [Lou Figures 2 – 7 (See machine learning / neural network of at least Figures 2 and 5 and at least reference characters 706 and 708) and 10 – 11 as well as Paragraphs 47 – 52 (forming inputs with objects detected and predicted paths as input to the machine learning), 95 – 101, 105 – 117 (time stamps / time information associated with the images collected (e.g. first and second time information collected) to use as input to the machine learning algorithm) and 118 – 120 (input the environment data to the machine learning model) where Imai Paragraph 44 at least suggests combining various imaging inputs].
	See claim 7 for the motivation to combine Lou and Imai.

Regarding claim 15, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle.  The combination teaches
	generating a multi-channel image based at least in part on the first output, the second output, and at least part of the track [Lou Figures 2 – 8 (See machine learning / neural network of at least Figures 2 and 5 and at least reference characters 706 and 708 and Figure 8 for combining sensor data for the aggregate data / combine representation to input to the machine learning model) and 10 – 11 as well as Paragraphs 47 – 52 (aggregating inputs with objects detected and predicted paths as input to the machine learning), 95 – 101, 105 – 116 (environment data form multiple sensors and object track data aggregated and used as input to the machine learning algorithm), 118 – 120 (input the environment data to the machine learning model), 130 – 134 and 136 0 139 (aggregating sensor data to input to the machine learning model from multiple sensors) and also Imai Paragraph 44 at least suggests combining various imaging inputs for input to a machine learning model].
	See claim 7 for the motivation to combine Lou and Imai.

	Regarding claim 16, see claim 7 which is the apparatus performing the steps / operations of the claimed program.
	Regarding claim 17, see claim 9 which is the apparatus performing the steps / operations of the claimed program.
	Regarding claim 18, see claim 10 which is the apparatus performing the steps / operations of the claimed program.
	Regarding claim 19, see claim 13 which is the apparatus performing the steps / operations of the claimed program.
	Regarding claim 20, see claim 15 which is the apparatus performing the steps / operations of the claimed program.

Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lou and Imai as applied to claims 1 and 7 above, and further in view of Vallespie-Gonzalez, et al (US PG PUB 2019/0333232 A1 referred to as “Vallespie” throughout).
Regarding claim 3, see claim 12 which is the apparatus performing the steps / operations of the claimed method.

Regarding claim 12, Lou teaches a multi-channel input using multiple types of sensors to classify, type, and track objects around a vehicle and predicts future tracks of the objects to use to determine a motion plan for an autonomous vehicle.  While Lou using multiple sensors and acquires various data (e.g. position and velocity), Imai teaches using rotational variables (e.g. yaw) and a similar framework to Imai with more description about imaging with multiple sensors around the environment to use to make decisions for autonomous vehicle maneuvers.  Vallespie teaches the use of thresholds and scoring the output of a machine learning algorithm to affect decisions of an autonomous vehicle to more clearly use of modify the outputs of Lou’s machine learning model.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings to Lou to including in the state data the velocities, pose, and rotation considerations of objects as taught by Imai as well as considerations taught by Imai for object detections and processing the objects in an environment to control an autonomous vehicle and to use Vallespie’s thresholds / comparisons on the machine learning output to assess quality of the output and decisions made by the autonomous vehicle.  The combination teaches
determining a degree of alignment of the region of interest to the previous region of interest [Lou Figure 11 (see at least reference character 1106) as well as Paragraphs 39 – 40, 155 – 161 (scoring and assessing probabilities), 164 – 166 (scoring data to determine validity of the output) to modify with Vallespie Figures 2, 6 – 7, and 10 (see at least reference characters 212, 604, 606, 608, 704, 706, 708, and 710 and 1010) as well as Paragraphs 78 and 88 – 91 (matching of output to a map / alignment check and scoring objects recognized by the model and their tracks), 102 – 104 (association scores check accuracy of ML model), 111, 132 – 138 (association score with probability of object track and detection), and 163 – 168 (association score computed for the output data)]; and
determining that the degree of alignment meets or exceeds the threshold degree of alignment [Vallespie Figures 2, 6 – 7, and 10 (see at least reference characters 212, 604, 606, 608, 704, 706, 708, and 710 and 1010) as well as Paragraphs 110 – 113 (score thresholds used for criteria), 132 – 135 (association criteria evaluated by comparing association scores to threshold values for objects and tracks (obvious variant of alignment checks), and 142 – 144 (threshold comparisons)].
	See claim 7 for the motivation to combine Lou and Imai.
The motivation to combine Vallespie with Imai and Lou is to combine features in the same / related field of invention of object tracking related to the operation of autonomous vehicles [Vallespie Paragraph 2] in order to improve machine learning accuracy / detection and tracking of objects [Vallespie Paragraphs 27 – 30 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Lou, Imai, and Vallespie which will be used throughout the Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abrahams (US PG PUB 2020/0172098 A1 referred to as “Abrahams” throughout) teaches in Figures 1 – 4 (see in particular reference characters 124) a multi sensor fusion set-up for object detection around a vehicle in which the objects are predicted for where they will be with a RNN using multiple threads / inputs.

	References that may raise ODP issues based on amendments made to the claims include: Tan, et al. (US Patent #10,825,188 B1 referred to as “Tan” throughout); Philbin, et al. (US PG PUB 2021/0101624 A1 referred to as “Philbin” throughout); Wang, et al. (US PG PUB 2021/0096566 A1 referred to as “Wang” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487